DETAILED ACTION
The following Office Action is in response to the Amendment filed on April 1, 2022.  Claims 1-14 and 21-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103: Independent claim 1” section on pages 5-7 of the Applicant’s Response filed on April 1, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new grounds or rejections.
Concerning the “Claim Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103: Independent claim 10” section on pages 5-7 of the Applicant’s Response filed on April 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that, as discussed during the Examiner Interview, the Stefanchik fails to disclose or suggest “a wrist extending from the distal end of the elongate shaft, the wrist comprising a distal clevis and a proximal clevis, the distal clevis comprising a distal recess, wherein the distal recess is formed by an upper surface of the wrist and the distal recess is open to form a generally U-Shape”, arguing that the reference specifically fails to teach a distal recess that “is open to from a generally U-shape”.  However, the examiner would first like to clarify that, as is recorded in the Examiner Interview Summary filed on November 22, 2021, no agreement was made regarding the proposed amendments to claim 10.  Furthermore, the examiner asserts that the Stefanchik reference may be interpreted as including a distal recess that is open to form a generally U-shape, given the broad nature of the limitation (See OA Figure 1 below).  Therefore, the rejection(s) of claim 10 and dependent claims 11-14 under 35 U.S.C. §102(a)(1) stand.
Concerning the “Claim Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103: Independent claim 10” section on pages 5-7 of the Applicant’s Response filed on April 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The dependent claims of claim 1 are moot due to the new ground(s) of rejection, and the as discussed above, the rejections of the dependent claims of claim 10 stand.


    PNG
    media_image1.png
    228
    338
    media_image1.png
    Greyscale

OA Figure 1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (US 2013/0144274.
Concerning claim 10, the Stefanchik et al. prior art reference teaches a surgical instrument (Figure 2A; 10), comprising: an elongate shaft extending between a proximal end and a distal end (Figure 2A; 300); a wrist extending from the distal end of the elongate shaft (Figure 2A; 100), the wrist comprising a distal clevis (Figure 3A; 104) and a proximal clevis (Figure 3A; 102), the distal clevis comprising a distal recess (Figure 3A; 128), wherein the distal recess is formed by an upper surface of the wrist and the distal recess is open to form a generally U-shape (See OA Figure 1 above); and an end effector extending from the wrist, the end effector comprising a first jaw (Figure 3A; 110A) and a second jaw (Figure 3A; 110B), and at least one pin joint formed between the first jaw and the second jaw (Figure 3A; 108, ), wherein the at least one pin joint is supported by the distal recess.
Concerning claim 11, the Stefanchik reference teaches the surgical instrument of claim 10, wherein the at least one pin joint is formed by a first pin that extends from the first jaw into an opening of the first jaw (Figure 3B; 140).
Concerning claim 12, the Stefanchik reference teaches the surgical instrument of claim 10, wherein the distal recess is formed by an upper surface of the wrist (Figure 3A; 128), wherein the distal recess is cup-shaped (recess may be interpreted as cup shaped due to the curved structure).
Concerning claims 13 and 14, the Stefanchik reference teaches the surgical instrument of claim 10, wherein a rolling joint is formed between the proximal clevis and the distal clevis (Figure 3A; 124), wherein said joint may be interpreted as a cycloid joint given the structure of the joint of the Stefanchik reference is the same as the joint of the disclosed invention, and a cycloid is not provided with any special definition besides being described as synonymous with a rolling joint.
Concerning claim 24, the Stefanchik reference teaches the surgical instrument of claim 10, wherein the first jaw and the second jaw rotate relative to each other about the pin joint ([¶ 110]).
Concerning claim 25, the Stefanchik reference teaches the surgical instrument of claim 24, wherein the pin joint collectively rotates relative to the distal recess ([¶ 0110]).
Concerning claim 26, the Stefanchik reference teaches the surgical instrument of claim 10, wherein the first jaw and the second jaw are interlocked to form the at least one pin joint (Figure 3B; 150AB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prindiville et al. (US 2016/0228202, hereinafter Prindiville) in view of Suzuki (US 2004/0068291, hereinafter Suzuki).
Concerning claim 1, the Prindiville et al. prior art reference teaches a multifunctional surgical instrument (Figure 1; 100) comprising: an elongate shaft extending between a proximal end and a distal end (Figure 1; 104); a wrist extending from the distal end of the elongate shaft (Figure 1; 106); and an end effector extending from the wrist (Figure 1; 108), wherein the reference teaches that the end effector may include additional mechanisms or pieces including jaws for opening or closing ([¶ 0024]) or forceps ([¶ 0028]); and a tube (Figure 1; 112a) extending through the elongate shaft and the wrist, the tube having an outlet in fluid communication with a passage formed by an interior of the end effector ([¶ 0029]), but it does not specifically teach the end effector having a first jaw and a second jaw, the first and second jaw being moveable between an open position in which ends of the jaws are separated from each other and a closed position in which the ends of the jaws are closer to each other as compared to the open position, wherein each of the first and second jaws are movable relative to the tube.
However, the Suzuki reference teaches a surgical instrument (Figure 1; 1) comprising an elongate shaft extending between a proximal end and a distal end (Figure 1; 4); an end effector extending from the elongate shaft (Figure 1; 5), the end effector comprising a first jaw (Figure 2A; 12a) and a second jaw (Figure 2A; 12b), the first and the second jaw moveable between an open position in which ends of the jaws are separated from each other (Figure 2B) and a closed position in which the ends of the jaws are closer to each other as compared to the open position (Figure 3B); and a tube (Figure 2A; 8) extending through the elongate shaft (Figure 2A; 7), the tube having an outlet in fluid communication with a passage formed by an interior of the first and second jaws when the jaws are in the closed position (Figure 2A; 13 | [¶ 0118]), wherein each of the first and second jaws are movable relative to the tube ([¶ 0116]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the end effector of the Prindiville reference include a first and second jaw, the first and second jaw being moveable between an open position in which ends of the jaws are separated from each other and a closed position in which the ends of the jaws are closer to each other as compared to the open position, the outlet of the tube being in fluid communication with a passage formed by an interior of the first and second jaws when the jaws are in the closed position, and wherein each of the first and second jaws are movable relative to the tube as in the Suzuki reference to allow the surgical instrument of the Prindiville reference to be used for biopsy procedures for collecting and recovering excised tissue (Suzuki; [¶ 0009]).
Concerning claim 2, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches that the tube may be at least partially within the end effector ([¶ 0029]), which would result in the tube extending at least partially between the first and second jaws in the combination.
Concerning claim 3, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches the tube being in fluid communication with an irrigation and fluid source ([¶ 0029]).
Concerning claim 4, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches the wrist comprising a distal clevis (Figure 4; 302) that comprises curved surfaces to support at least one pivot axis (Figure 4; E).
Concerning claim 5, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Suzuki reference further teaches a first pivot pin (Figure 3A; 22a) that is pivotably supported within a first cup shaped opening (Figure 3A; pin 22a supported within cup shaped groove/opening in 12a) and a second pivot pin that is pivotably supported within a second cup shaped opening (Figure 3A; pin 22b supported within cup shaped groove/opening in 12b), wherein at least one pin couples the first jaw to the second jaw (Figure 2A; couples via clevis 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the surgical instrument of the Prindiville and Suzuki combination include the pivot pin and jaw structure of the Suzuki reference given it is a known jaw structure for a biopsy forceps.
Concerning claim 6, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches the wrist comprising a proximal clevis (Figure 4; 304) and a distal clevis (Figure 4; 302), wherein the distal clevis forms in part a first joint about which the end effector, and thus the first and second jaw in the combination, can rotate (Figure 4; end effector rotates about axis E) and the proximal clevis forms a second joint about which the wrist can pivot with respect to the elongate shaft (Figure 4; wrist structure pivots about axis F).
Concerning claim 7, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches the first joint being a different type of joint from the second joint given the two are rotationally offset, therein defining them as different joints given they flex in different directions.
Concerning claim 8, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, wherein the Prindiville reference further teaches the elongated shaft comprising a handle including one or more inputs (Figure 1; 102), wherein at least one of the inputs enables robotic control of irrigation and/or suction capabilities of the tube ([¶ 0024]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prindiville et al. (US 2016/0228202, hereinafter Prindiville) in view of Suzuki (US 2004/0068291, hereinafter Suzuki) as applied to claims 1-8 above, and further in view of Bourdreaux et al. (US 2015/0112335, hereinafter Bourdreaux).
Concerning claim 9, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 8, wherein the Prindiville reference teaches that the at least one of the inputs is configured to control the suction forces and output of material ([¶ 0024]), but does not specifically teach the input coupled to a capstan capable of pinching one or both of an irrigation line and a suction line.
However, the Bourdreaux reference teaches a surgical instrument (Figure 1; 10) including an elongate shaft (Figure 1; 22), an end effector (Figure 1; 24), and a suction/irrigation tube (Figure 1; 34) coupled to the elongate shaft and a control handle (Figure 1; 12), wherein the handle is coupled to a roller mechanism (Figure 39; 222), which may be interpreted as a capstan, that is capable of pinching an irrigation/suction line to deactivate fluid flow or suction ([¶ 0166]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one of the inputs of the Prindiville and Suzuki combination be coupled to a capstan as in the Bourdreaux reference to provide a method of deactivating and activating the fluid flow or suction through the irrigation and suction lines of the device (Bourdreaux; [¶ 0166]).
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prindiville et al. (US 2016/0228202, hereinafter Prindiville) in view of Suzuki (US 2004/0068291, hereinafter Suzuki) as applied to claims 1-8 above, and further in view of O’Connor (US 5603724).
Concerning claims 21-23, the combination of the Prindiville and Suzuki references as discussed above teaches the multi-functional surgical instrument of claim 1, but does not specifically teach the ends of the jaws defining a portion of the passage therethrough, in the closed position.
However, the O’Connor reference teaches a surgical instrument (Figure 1) comprising an elongate shaft extending between a proximal end and a distal end (Figure 1; 10); an end effector extending from the elongate shaft (Figure 1; 20, 30, 40), the end effector comprising a first jaw (Figure 1; 20) and a second jaw (Figure 1; 30), the first and second jaw moveable between an open position in which ends of the jaws are separated from each other (Figure 3) and a closed position in which the ends of the jaws are closer to each other as compared to the open position (Figure 1); and a tube (Figure 2; 50) extending through the elongate shaft (Figure 2; 10), the tube having an outlet in fluid communication with a passage formed by an interior of the first and second jaws when the jaws are in the closed position (Figure 3; 41) wherein the ends of the jaws define a portion of the passage therethrough, in the closed position, therein defining a nozzle (Figure 3; 21, 31), therein defining a hole in the first jaw in fluid communication with the passage (Figure 3; 21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ends of the jaws of the Prindiville and Suzuki combination define a portion of the passage therethrough when in the closed position as in the O’Connor reference to allow the end effector to perform suctioning at the distal tip of the instrument when the jaws are closed (O’Connor; Column 1, Lines 29-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/3/2022